Case 3:17-cv-01183-RDM Document 85 Filed 02/24/20 Page 1 of 2

THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MICHAEL SEMIAN,
Plaintiff,
:  3:17-CV-1183
V. : (JUDGE MARIANI)
DEPARTMENT OF MILITARY AND ;
VETERANS’ AFFAIRS - GINO J.
MERLI VETERANS CENTER,
Defendant.
YL. ORDER
AND NOW, THIS | DAY OF FEBRUARY 2020, upon consideration of the

parties’ proposed voir dire questions (Docs. 74, 74-1, 82) and the need for individual voir
dire discussed at the Pretrial Conference held on February 21, 2020, IT IS HEREBY
ORDERED THAT:

1. Following an introductory statement by the Court, voir dire questions will first be
posed to individual prospective jurors as to their beliefs or feelings, whether positive
or negative, regarding homosexual individuals. During this individual voir dire, all
prospective jurors will be relocated to an adjacent courtroom and each prospective
juror will be brought to the first courtroom to be questioned individually by the Court
with any necessary follow-up questions by Plaintiffs counsel or Defendant's counsel.

At the conclusion of this questioning, the Court will entertain challenges for cause.
Case 3:17-cv-01183-RDM Document 85 Filed 02/24/20 Page 2 of 2

2. The following voir dire questions may be addressed during individual voir dire, either

as proposed or as modified by the Court's February 24, 2020, Order (Doc. 84):
a. PLAINTIFF: 2(a)-(d), 2(f}-(h), 2(j)-(k), 2(m)-(r);
b. DEFENDANT: 11.

3. Upon completion of individual questioning and challenges for cause, voir dire shall
continue with respect to the panel of prospective jurors and shall include questions
proposed by Plaintiff and Defendant allowed by the Court’s February 24, 2020, Order
(Doc. 84) either as proposed or as modified by the Order, together with any other
questions that the Court deems appropriate to present to the panel of prospective
jurors. The parties will be provided with an opportunity to ask any necessary follow-
up questions at the conclusion of the Court's voir dire of the panel of prospective

jurors.

 

IC Why
Robert D. Mariani
United States District Judge
